 In the Matter of THE GLOBE MACHINE AND STAMPING Co.andMETALPOLISHERSUNION, LOCAL No. 3;INTERNATIONALASSOCIATION OFMACHINISTS, DISTRICT No. 54; FEDERAL LABOR UNION 18788, andUNITED AUTOMOBILE WORKERS OF AMERICACases Nos. R-178, R-179, R-180.-Decided August 11, 1937Auto Parts ManufacturingIndastry-Investigation of Representatives:con-troversy concerning representation of employees:rivalorganizations;substan-tial doubt as tomajoritystatus-Unit Appropriate for Collective Bargaining:where other considerations determinative of appropriate unit are evenly bal-anced,decisive factor is the desire of employees involved;determination ofdependentupon results of elections-ElectionsOrdered-CertificationofRepresentatives.Mr. Harry L. LodishandMr. Peter DiLeonefor the Board.Mr. L. C. Spieth,of Cleveland, Ohio, for the Company.Mr. Edwin F. WoodleandMr. Bernard C. Wachtel,of Cleveland,Ohio, for the Polishers Union and the I. A. M.Mr. Ralph Gordon,of Cleveland, Ohio, for the I. A. M.Mr. R. G. ReisingerandMr. Bert Cochran,of Cleveland, Ohio, forthe U. A. W. A.Mr. Joseph B. Robison,of counselto the Board.DECISIONSTATEMENTOF THE CASEOn May 13, 1937, Metal Polishers Union, Local No. 3, herein calledthePolishersUnion, InternationalAssociationofMachinists,District No. 54, herein called the I. A. M., and Federal Labor Union18788, herein called the Federal Local, filed separate petitions withthe Regional Director for the Eighth Region (Cleveland, Ohio).allegingthat questions affecting commerce had arisen concerning therepresentation of employees of The Globe Machine and Stamping-Co., Cleveland, Ohio, herein called the Company, and requesting theNational Labor Relations Board, herein called the Board, to conductan investigation pursuant to Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.On May 19, 1937,the Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3 of National Labor Relations Board Rules and Regula-tions-Series1, as amended, authorized the Regional Director to con-duct an investigation and to provide for an appropriate hearing;and the Board further ordered, pursuant to Article III, Section 10294 DECISIONS AND ORDERS295(c) (2) of the Rules and Regulations-Series 1, as amended, thatthe three cases be consolidated for the purposes of the hearing.OnJune 17, 1937, the Regional Director issued a notice of hearing tobe held at Cleveland, Ohio, on June 24, 1937, copies of which wereduly served upon the Company, upon the three petitioningunions,and upon the United Automobile Workers of America, herein calledtheU. A. W. A., a labor organization named in the petitions asclaiming to represent the Company's employees.Pursuant to the notice, a hearing was held at Cleveland, Ohio, onJune 24 and 25, 1937, before Charles E. Persons, the Trial Examinerduly designated by the Board. The Board, the Company, thePolishers Union, and the I. A. M. were represented by counsel, andthe U. A. W. A. was represented by two of its officers.All participatedin the hearing.The Federal Local did not appear and took no partin the proceedings.Full opportunity to be heard, to examine and tocross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties appearing.Objections to the intro-duction of evidence were made during the course of the hearing bycounsel for the parties.The Board has reviewed the rulings of theTrial Examiner, and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a corporation, organized in 1902 under the lawsof Ohio, with its principal office and place of business located inCleveland, Ohio. Its plant is also located in Cleveland. It is en-gaged principally in the manufacture of radiator grilles for auto-mobiles.Ithas a registered trade-mark for use in interstatecommerce."In 1936, the volume of the Company's business was $2,500,000, ofwhich $2,495,300, or about 98 per cent, was done without the State ofOhio.Delivery is made by the Company at the purchaser's plant,shipment being made by railroad and independent trucking com-panies.Most of the product is sent to Michigan. The total amountof purchases made by the Company in 1936 amounted to $1,103,000,of which amount $714,000, or 65 per cent, was made without theState of Ohio.The principal raw material is steel, which comeschiefly from Pennsylvania.The number of the Company's employees fluctuate greatly, havingbeen as high as 750 and as low as 500 during the first six months of'Board's Exhibit No. 3r1 296NATIONAL LABORRELATIONS BOARD1937.This fluctuation is apparently due to the fact that the Com-pany, being an auto parts plant, is subject, in accentuated form, tothe seasonal variations of the automobile industry.II.THE ORGANIZATIONS INVOLVEDA. The petitioning unionsThe three unions who filed petitions in this proceeding are alllabor organizations affiliated with the American Federation of Labor.Local No. 3 of the Polishers Union includes members who are work-ing in various plants in Cleveland. It claims jurisdiction over thepolishers and buffers at the Company's plant.The I. A. M. limitsits jurisdiction to the punch press operators. Its members at theCompany's plant are in five or six different locals, all within DistrictNo. 54.The Federal Local claims the balance of the productionand maintenance workers. Its membership is apparently restrictedto men working at the Company's plant.B. The United Automobile Workers of AmericaThe U. A. W. A. is a labor organization affiliated with the Com-mittee for Industrial Organization. It admits to membership all ofthe employees of the Company who are included within the threegroups claimed by the petitioning unions. It appears to have aseparate Local, No. 243, for employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONA. The background of organization at the con- parry's plantIn 1933, there were at the Company's plant, a chapter of the Me-chanics Educational Society of America, herein called the M. E. S. A.,which' included tool and dye workers only; a specialists local of theI.A. M., which included the men working in the punch press room;and the Federal Local, which included all other employees engagedin production and maintenance.There is some evidence in the rec-ord that for a time, the I. A. M. local included welders and otherworkers at the plant, and that after some conflict, the membership inthat local was restricted to punch press men.During the period from 1933 to late in 1936, practically all of theemployees engaged in production and maintenance were in one ofthe three unions.While it does not appear that the plant was aclosed shop, it is clear that most men who worked there joined oneof the unions shortly after they started working, if they were notalready members.Although no signed agreements were reached atany time with the Company, there were continuous and friendly ne-gotiations which resulted in oral agreements covering hours, wages, DECISIONS AND ORDERS297and grievances.It would appear, however, that these agreementswere in no sense formal, since the members of the unions were onlyinformed of their terms orally by the members of the negotiatingcommittee, and the terms were never embodied in an agreement orotherwisemade the subject of formal memoranda.Negotiationswere conducted by a joint committee at least for the A. F. of L.unions and the product of these negotiations was termed a "federatedagreement."In December 1936, the polishers at the plant were transferredfrom the Federal Local into the petitioning local of the PolishersUnion.There were 60 polishers at this time employed at the plantand most of them joined in a body on December 16, 1936. There-after, negotiations for the polishers, which theretofore had been con-ducted by the Federal Local, were conducted by the PolishersUnion.Shortly before the transfer of the polishers, the tool and dye menin the M. E. S. A. voted to go over to the Committee for IndustrialOrganization.Just how formal that action was does not appear, anditwould seem that the U. A. W. A. did not begin its organizationaldrive at the plant until some months thereafter.Nevertheless, thereis evidence that at this time, and during the following months, therewas considerable sentiment among the men to change their form oforganization and to affiliate with the C. I. O. The U. A. W. A. beganits drive at the plant in February, and on March 6, 1937, it called ameeting of all the men, the attendance at which was between 550 and650.No formal check-up was made of those attending the meeting.There was a door guard who had worked for the Company for about16 years and who knew, all of the men at the plant.He admittedonly those who he knew were employed by the Company. In addi-tion a witness who testified for the U. A. W. A., who had worked atthe plant for 14 years, testified that a majority from ' every depart-ment of the plant, including the polishing and punch press del art-ments, were present, and a representative of each department stoodup at the meeting and attested the fact that a majority was' presentfrom his department.This meeting unanimously decided to jointhe U. A. W. A. The U. A. W. A. witness stated that 85 per centof the men then working were present, and that the remaining 15per cent endorsed the action during the following days.During the succeeding months the U. A. W. A. attempted tonegotiate with the Company, and finally on May 17, 1937, called astrike which was effective in causing a complete shut,-down of theplant.It does not appear in the record how many men aid whatdepartments participated in this strike.The strike was settled threedays later, on May 20, 1937, by a signed agreement between theCompany and the U. A. W. A., which provided, among other things, 298NATIONAL LABOR RELATIONS BOARDfor a flat eight cents an hour raise for all employees, with somewhathigher raises for lower paid employees.The agreement was to re-main in force until May 19, 1938, "unless terminated prior theretoby any decision of the National Labor Relations Board."B. The present situationThe Polishers Union, the I. A. M., and the U. A. W. A. placedmembership lists in evidence.No list was submitted by or for theFederal Local.The Polishers Union list includes members in goodstanding who were working for the Company, as of the beginningof 1937. It has 59 names. The I. A. M. list contains 95 names ofmembers who were working at the plant on May 13, the date ofthe petitions.The U. A. W. A. list includes all paid-up membersof the local at the Company's plant. It lists 35 polishers, and 119in the press room.The total for all departments is 687. It shouldbe noted that the Polishers Union list was made up as of a timewhen there was a production peak.At the time the petitions inthis case were filed, there were only about 35 polishers working atthe plant.Since the Company employed not more than 750 men at any timeduring the first six months of 1937, it is obvious that there aremany duplications in these lists.The exact number is difficult toascertain due to inaccuracy in the copying of names.However, thenames of most of the men in both the polishing and punch pressdepartments appear on two lists.Thus it can be seen that the menwho were in the petitioning unions at the beginning of the yearsigned up almost unanimously in the U. A. W. A. during its organi-zational drive in February and March.However, there is evidenceof a subsequent swing back to the Polishers Union and the I. A. M.Several of the witnesses for these two unions testified that theywere among those who had joined the U. A. W. A. while still holdingmembership in one of the petitioning unions, and stated furtherthat they now preferred the latter.At the present time it is im-possible to find which of the contending groups is favored by amajority of the polishers and of the punch press operators.C. The present controversyThe petitioning unions claim that there are three separate unitsfor collective bargaining in this plant.The U. A. W. A. contendsthat the plant cannot be subdivided as claimed and that it shouldbe treated as one unit.All parties are agreed that there should bean election.They are also all agreed that eligibility should be basedon the pay roll for the week including May 13, 1937, the date ofthe petitions, and such a pay roll has been supplied by the Company DECISIONS AND ORDERSTV.THE APPROPRIATE UNIT299The Company's plant has numerous departments, major and minor,through which its products flow in the course of production.A rep-resentative of the Company testified that all products go throughat least three departments and that a tie up of one department wouldtie up the whole plant.A classification list which was placed in evi-dence 2 shows that many different types of work are done at the plant.Both polishing 3 and punch press work are done at the plant ofthe Company in separate, clearly-definedareas;the former in tworooms on separate floors, and the latter all in one room.There isevidence that men are shifted about from department to depart-ment and that they may be taken from assembly and put onto polish-ing or punch press work. There is little evidence, however, thatmen ever return from polishing or press room work to other depart-ments.There is a great deal of testimony as to the degree of skill requiredfor polishing and press room work.With regard to polishing itappears that some degree of skill is required for the work done atthe Company's plant, although the operations are relatively simpleand can be learned rather quickly.A man may become sufficientlyadept at the tasks required in the plant without becoming an all-round polisher.However polishers are paid higher wages than aremen on the assembly line, and in general, when taking on new men,experienced polishers are sought.Much the same applies to thepunch press men. They are termed specialists by the I. A. M.They are not all-round machinists, but rather operators of a par-ticular kind of machine.There was testimony to the effect that anew man would have to work very slowly and the product of hisearly labor would not be worth very much.There was also evidence,however, that a specialist at one machine within the press room wouldnot necessarily be able to operate any other punch press machine.In view of the facts described above, it appears that the Company'sproduction workers can be considered either as a single unit ap-propriate for the purposes of collective bargaining, as claimed bytheU.A.W. A., or as three such units, as claimed bythe petitioning unions.The history of successful separate negotia-tions at the Company's plant, and also the essential separateness ofp0 iand puncl press work at that plant, and the existence of arequirement of a certain amount of skill for that work are proof ofthe feasibility of the latter approach.The successful negotiation ofa plant-wide agreement on May 20, 1937, as well as the interrelation2Board's Exhibit No 6aThe Polishers Union claims jurisdiction over polishers and buffers.The record is notclear,but it seems that the same mere do both polishing and buffing at the plant.Throughout this opinion, polishing may be taken to include buffing. 300NATIONAL LABOII RELATIONS BOARDand interdependence of the various departments at the Company'splant, are proof of the feasibility of the former.In such a case where the considerations are so evenly balanced, thedetermining factor is the desire of the men themselves.'On thispoint, the record affords no help.There has been a swing towardthe U. A. W. A. and then away from it. The only documentaryproof is completely contradictory.We will therefore order electionsto be, held separately for the men engaged in polishing and thoseengaged in punch press work.We will also order an election forthe' employees of the Company engaged in production and mainte-nance, exclusive of the polishers and punch press workers and ofclerical-and supervisory employees.On the results of these elections will depend the determinationof the appropriate unit for the purposes of collective bargaining.Such of the groups as do not choose the U. A. W. A. will constituteseparate and distinct appropriate units, and such as do choose theU. A. W. A. will together constitute a single appropriate unit.V. THE EFFECT OF THE QUESTIONS OF REPRESENTATION ON COMMERCEOn May 17, 1937, there was a strike at the Company's plant whichcaused a complete stoppage and shut-down during its three-dayduration.A representative of the Company testified that the strikehad repercussions outside of the state in which the Company islocated.We find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate; and substantialrelation to trade, traffic, and commerce among the several States, andhave led and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.CONCLUSION OF LAwUpon the basis of the above findings of fact, the Board makes thefollowing conclusion of law:Questions affecting commerce have arisen concerning the repre-sentation of the employees of The Globe Machine and Stamping Co.,within the meaning of Section 9 (c) and Section 2, subdivisions (6)and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations°This factor was held to be of significance inMatter of Atlantic Refninq Co,1 N. L R. B359;Matter of Chrysler Corporation,1 N. L. R. B. 164;Matter of International Mer-cantile Marine Coet al, 1 N. L R B 384,and inMatter of New England TransportationCo, 1 N. L. R. P. 130. DECISIONS AND ORDERS301Act, 49 Stat. 449, and pursuant to Article III, Section 8 of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it isDIRECTED that, as part of the investigations authorized by theBoard to ascertain representatives for collective bargaining withThe Globe Machine and Stamping Co., elections by secret ballotshall be conducted within fifteen (15) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Eighth Region, acting in this manner as agent for theNational Labor Relations Board, and subject to Article III, Section9 of said Rules and Regulations, among those employees of TheGlobe Machine and Stamping Co. who fall within the groups de-scribed below who were on the pay roll of the Company for the weekwhich included May 13, 1937:a.Those engaged in polishing and buffing to determine whetherthey desire to be re re en esl_b_y_the_Met al Polishers Union, Local No.3, affiliated with the American Federation ofLabor, or the UnitedAutomobile Workers of America, affiliated with the Committee forIndustrial Organization, for the purposes of collective bargaining.b.Those engaged in the press room in the operation of punchpress machines to determine whether they desire to be represented byInternationalAssociation of Machinists, District No. 54, affiliatedwith the American Federation of Labor, or the United AutomobileWorkers of America, affiliated with the Committee for IndustrialOrganization, for the purposes of collective bargaining.c.All other employees engaged in production and maintenance,except supervisory and clerical employees, to determine whetherthey desire to be represented by Federal Labor Union 18788, affiliatedwith the American Federation of Labor, or the United AutomobileWorkers of America, affiliated with the Committee for IndustrialOrganization, for the purposes of collective bargaining.[SAME TITLES]AMENDMENT TO DIRECTION OF ELECTIONSAugust 24, 1937On August 11, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Elections in the above-en-titled case, the elections to be held within fifteen (15) , days fromthe date of the Direction.Thereafter the U. A. W. A. advised theBoard that the Company was operating with a substantially re-duced force and requested postponement of the elections directed.It appears that although 642 men were employed on May 13, 1937,the date on which eligibility for the purpose of voting was to havebeen based, 427 men were at work on August 16, 1937, and only 330 302NATIONAL LABOR RELATIONS BOARDon August 23, 1937.A representative of the Company has advisedthe Board that it will not be operating at normal capacity until afterthe middleof September.Because ofthe difficulty of notifying those men who are eligibleto vote but who are not now working we hereby direct that the elec-tions which, on August 11, 1937, were directed by us to be heldamong the employees of The Globe Machine and Stamping Co. bepostponed until further notice.The Direction of Elections is herebyamended by striking therefrom the words, "within fifteen (15) daysfrom the date of this Direction" and substituting therefor the words,`at such time as the Board will in the future direct."MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Elections. .[SAME TITLES]SECOND AMENDMENT TO DIRECTION OF ELECTIONSOctober 5, 1937On August 11, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Elections in the above-en-titledcase,the elections to be held within fifteen (15) days from thedate of the Direction, under the direction and supervision of theRegional Director for the Eighth Region.Thereafter United Auto-mobileWorkers of America advised the Board that The GlobeMachine and Stamping Co. was operating with a substantially re-duced force and requested postponement of the elections directed.After investigation the Board, on August 24, 1937, amended theDirection of Elections, by postponing the holding of the electionsto "such time as the Board will in the future direct."The Board is now advised by the Acting Regional Director thatthe Company is now operating with a force of 400 men, and that itdoes not anticipate increasing its operations any further during thecurrent year.Although the Board found in its original decisionthat the Company normally employs between 500 and 750 men, nopurpose would be served by delaying the elections in this matterany longer.Therefore the Direction of Elections as amended ishereby further amended by striking therefrom the words, "at suchtime asthe Board will in the future direct", and substituting there-for the words, "on October 12, 1937."CHAIRMANMADDENtook no part in the consideration of the aboveSecond Amendment to Direction of Elections. DECISIONS AND ORDERS[SAME TITLES]SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober22, 1937STATEMENT OF THECASE303On May 13, 1937, Metal Polishers Union, Local No. 3, herein calledthe Polishers Union, International Association of Machinists, Dis-trictNo. 54, herein called the I. A. M., and Federal Labor Union18788, herein called the Federal Local, filedseparatepetitions withthe Regional Director for the Eighth Region (Cleveland, Ohio),alleging that questions affecting commerce had arisen concerningthe representation of employees of The Globe Machine and Stamp-ing Co., Cleveland, Ohio, herein called the Company, and request-ing the National LaborRelationsBoard, herein called the Board,to conduct an investigation pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On May 19,1937, the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3 of National LaborRelationsBoard Rules andRegulations-Series1, as amended, authorized the Regional Directorto conduct an investigation and to providefor anappropriate hear-ing; and the Board further ordered, pursuant to Article III, Sec-tion 10 (c) (2) of the Rules and Regulations-Series 1, as amended,that the three cases be consolidated for the purposes of the hearing.Pursuant to a notice of hearing duly served upon the Company,upon the three petitioning unions, and upon the United AutomobileWorkers of America, herein called the U. A. W. A., a labororganiza-tion named in the petitions as claiming to represent the Company'semployees, a hearing was held at Cleveland, Ohio, on June 24 and 25,1937, before Charles E. Persons, the Trial Examiner duly designatedby the Board.On August 11, 1937, the Boardissueda Decision andDirection of Elections which provided that threeelectionsbe held.In its Decision, the Board made no final determination as to theappropriate unit for the purposes of collective bargaining with theCompany.The U. A. W. A. had contended that all of the productionemployees of the Company constituted a single appropriate unit.ThePolishers Union and the I. A. M. contended, however, that the Com-pany's polishers and punchpressmen each constituted separate appro-priate units.The Board stated that since either contention could besustained, it would direct that separate elections be held for thepolishers and punch pressmen, andwould decide the issue on the 304NATIONAL LABOR RELATIONS BOARDbasis of the preferences indicated by the employees in the elections.It therefore directed that one election by secret ballot be held amongthe Company's polishers to determine whether they desired to be rep-resented by the Polishers Union or the U. A. W. A.; and that anotherbe held among the punch press men to determine whether they desiredto be represented by the I. A. M. or the U. A. W. A., for the purposesof collective bargaining.The Board also ordered that an electionby secret ballot be held among all the other employees engaged inproduction and maintenance to determine whether they desired to berepresented by the Federal Local or the U. A. W. A. The Boardstated,' "On the results of these elections will depend the determina-tion of the appropriate unit for the purposes of collective bargaining.Such of the groups as do not choose the U. A. W. A. will constituteseparate and distinct appropriate units, and such as do choose theU. A. W. A. will together constitute a single appropriate unit."Pursuant to two amendments of the Direction of Elections, madeon August 24 and October 5, 1937, postponing the date thereof, secretballots were conducted on October 12, 1937.Full opportunity wasaccorded to all parties to this investigation to participate in the con-duct of this secret ballot and co make challenges.On October 14,1937,the Regional Director caused to be served on the parties to the pro-ceeding his Intermediate Report on the conduct of the ballots.Noobjection with respect to the conduct of the elections was filed to theIntermediate Report, and it was forwarded by the Regional Directorto the Board in Washington, D. C.As to the results of the secret ballot, the Regional Director reportedthe following :PolishersTotal number eligible-------------------------------------------31Total number of ballotscast-------------------------------------30Total number of blank ballots___________________________________0Total number of void ballots------------------------------------0Total numberof challenged ballots______________________________2Total number of ballots cast for the Polishers Union_______-______12Totalnumber of ballots cast for theU A. W. A__________________16Punchpressmen.Total number eligible---------------------------------129Total number of ballots cast____________________________________108Totalnumber of blank ballots_______________-----------------------------------0Total number of void ballots------------------------------------1Total number of challenged ballots____________________------------------------------2Total number of ballots cast for the I. A. M_ ----------------------38Total number of ballots cast for theU. A. W. A__________________67ISee SectionIV of the Findings of Fact in the originalDecision DECISIONS AND ORDERS305Production workers, emclnsiveof polishersaid punch press menTotal number eligible___________________________________________456Total number of ballots cast____________________________________298Total number of blank ballots___________________________________0Total number of void ballots____________________________________0Total number of challenged ballots______________________________0Total number of ballots cast for the Federal Local________________16Total number of ballots cast for the U. A. W. A__________________282Upon the entire record in the case the Board makes the following :SUPPLEMENTAL FINDING Or FACTIn order to insure to the employees of the Company the full benefitof their right to self-organization and to collective bargaining, andotherwise to effectuate the policies of the Act, we find that all the em-ployees of the Company engaged in production and maintenance,except supervisory and clerical employees, constitute a unit appropri-ate for the purposes of collective bargaining.SUPPLEMENTAL CONCLUSION OF LAWUpon the basis of the above finding of fact and upon the entirerecord in the case, the Board makes the following conclusion of law :All of the employees of The Globe Machine and Stamping Co.engaged in production and maintenance, except supervisory andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIEDthat United Automobile Workers of Amer-ica has been designated and selected by a majority of the employeesof The Globe Machine and Stamping Co. engaged in production andmaintenance, except supervisory and clerical employees, as theirrepresentative for the purposes of collective bargaining and that,pursuant to the provisions of Section 9 (a) of the Act, United Auto-mobileWorkers of America is the exclusive representative of allsuch employees for the purposes of collective bargaining in respecttowages, rates of pay, hours of work, and other conditions ofemployment.